Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            The application is responsive to the communication filed on 02/10/21.
             Claims 1-3, 5-10, 12-17, and 19-20 are pending in the application.


Response to Arguments
Applicant's arguments have been fully considered in light of the instant amendment.  The 35 USC 112(b), 2nd paragraph rejection is withdrawn based on rebutting the presumption each engine represented a generic placeholder under 35 USC 112(f), 6th paragraph.  
Applicant traverses the applied combination of prior art based on whether Lalicki, in view over Stibich, discloses the claimed health system limitations for providing health information, page 9/11, Applicant’s Arguments.  Applicant emphasizes the user interface as not the equivalent of the claimed health information systems.  However, the Examiner respectfully asserts Stibich teaches receiving health information from a health information system health for controlling ultra-violet light via the ultra-violet light tracking engine, see database as the health information system for providing said health information.  The database provides health information and occupant data for controlling ultra-violet light.
 “For example, the process may, in some embodiments, involve accessing a database comprising a list of room attributes and corresponding predetermined operating parameter/s for one or more disinfection sources,” 0140, see also “In general, the phrase “characteristics of a room” as used herein refers to physical attributes as well as non-physical attributes of a room. occupancy information regarding a room (e.g., infection information of a patient previously occupying the room or a patient scheduled to occupy the room,” 0075, see also “In general, the phrase “characteristics of a room” as used herein refers to physical attributes as well as non-physical attributes of a room. Non-physical attributes of a room include but are not necessarily limited to identifiers used to reference a room (e.g., room number and/or room name) and occupancy information regarding a room (e.g., infection information of a patient previously occupying the room or a patient scheduled to occupy the room). ,” 0133, see also “is further shown in block 180 of FIG. 11, the method further includes determining one or more individual operating parameters for the one or more disinfection sources based on the data received regarding the characteristics of the room. The phrase “operating parameter of a disinfection source” as used herein refers to any parameter which may affect operation of a disinfection source, including but not limited to run time of a disinfection source, position of a disinfection source, orientation of components comprising a disinfection source, germicidal dosing parameters for the disinfection source, and/or power supplied to a disinfection source.,” 0134, see also “It is noted that accessing a database to determine one or more operating parameters of one or more disinfection sources is not limited to nonphysical attributes of a room (such as a room identifier or occupancy information for the room). In particular, a database may additionally or alternatively include a list of values or ranges for one or more physical attributes (such as size and/or dimensions of the room and/or the number, size, distances, locations, reflectivity and/or identification or prioritization of surfaces and/or objects within the room) and corresponding predetermined operating parameter/s for one or more disinfection sources which may be arranged in a room,” 0142

Claim Interpretation
For purposes of examination, the claimed disinfection environment tracking engine and an ultraviolet light control engine are interpreted as software per se in light of Applicant’s specification.  The specification does not provide a special definition of each engine other than limiting each engine to software.  Because software is not structure for purposes of 35 USC 112(f), 6th paragraph analysis, under the three prong analysis (MPEP 2181), the respective engines do not raise a presumption that each engine ought to be considered a generic placeholder and limited by its corresponding structure in the specification.
   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki et al (PG/PUB 2020/0016288) in view over Stibich (PG/PUB 2017/0312379)

As per claim 1, Lalicki et al. teaches a building automation system comprising:
a plurality of occupancy sensors configure to generate real time occupancy data associated with a plurality of objects detected within an area (Figure 6 – 120A, 0048-49, 0059, 0063)
a building automation system including a disinfection environment tracking engine and an ultraviolet light control engine (Figure 1 – 110, 0048-49, 0059, 0063 e.g. see disinfection environment tracking engine and Figure 6 – 110 w/ 133, see also 0048-49, 0059, 0063 e.g. ultra-violet light tracking engine)
the disinfection environment tracking engine configured to determine real time occupant density of the plurality of objects detected within the area based on the real time occupancy data generated by the plurality of occupancy sensors (Figure 1 – 110, 0048-49, 0059, 0063) and
an ultraviolet light control engine configured to control operation of at least one ultraviolet light to disinfect the area based on the real time occupant density determined by the disinfection environment tracking engine (Figure 6 – 110 w/ 133, see also 0048-49, 0059, 0063); however, LaLicki does not teach the health information system limitations as described below.  LaLicki in view over Stibich teaches:
wherein the ultraviolet light control engine controls the operation of the at least one ultra-violet light based on health information received from a health information system and the real time occupant density (Stibich, 0140-0141 e.g. see controlling UV sources based on part on receiving occupant information from a database/health information system (e.g. health information system), see also LaLicki et al., 0048-49)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Stibich (e.g. determining operating parameters of one or more disinfecting sources based upon accessing a database indicating occupant information), to the teachings of LaLicki (e.g. controlling UV light based in part on occupant levels), would achieve an expected and predictable result via adapting the control engine of LaLicki to integrate the pertinent database access function of Stibich for customizing UV light parameters based on part on occupant characteristics to optimize safety by adjusting to different infection levels per occupant.

As per claim 2, Lalicki et al. teaches the building automation system as described by claim 1, wherein:
the real time occupancy data include individual occupancy data corresponding to a presence within the area by each object of the plurality of objects detected by the plurality of occupancy sensors (0048-49, 0059, 0063))
the disinfection environment tracking engine determines real time occupant density based on the individual occupancy data associated with the plurality of objects (0048-49, 0059, 0063))
As per claim 3, Lalicki et al. teaches the building automation system as described by claim 1, wherein the ultraviolet light control engine controls at least one operation property of the at least one ultraviolet light selected from the group consisting of operation time, operation duration, operation frequency, or operation strength for each ultraviolet light (ABSTRACT, 0065)

As per claim 5, Lalicki et al. teaches the building automation system as described by claim 1, wherein the health information received from the health information system includes at least one scheduled event associated with an occupant and the area (0075 e.g. see patient scheduled to occupy the room) 
As per claim 6, Lalicki et al. teaches the building automation system as described by claim 1, wherein
the health information received from the health information system includes at least one classification selected from the group consisting of a patient class, a doctor class, a nurse class, a staff class, or a visitor class (0075 e.g. see patient identification including infection information)
at least one object of the plurality of objects corresponds to a particular classification of the at least one classification (0075)   
As per claim 7, Lalicki et al. teaches the building automation system as described by claim 4, wherein the health information received from the health information system includes at least one classification selected from the group consisting of:
disease class indicating a disease exposed to the area; or service class indicating at least a portion of the control operation of the at least one ultraviolet light to disinfect the area based on a disease exposed to the area (0075 e.g. see infection information of the patient and/or identification of a pathogen)

As per claim 8, Lalicki et al. teaches a method of a building automation system comprising:
generating, at a plurality of occupancy sensors, real time occupancy data associated with a plurality of objects detected within an area (supra claim 1)
determining, at a disinfection environment tracking engine, real time occupant density of the plurality of objects detected within the area based on the real time occupancy data generated by the plurality of occupancy sensors ((supra claim 1)) and
controlling, at an ultraviolet light control engine, operation of at least one ultraviolet light to disinfect the area based on health information received from a health information system and the real time occupant density determined by the disinfection environment tracking engine (supra claim 1)
As per claim 9, Lalicki et al. teaches the method as described by claim 8, wherein:
the real time occupancy data include individual occupancy data corresponding to a presence within the area by each object of the plurality of objects detected by the plurality of occupancy sensors; supra claim 2
determining real time occupant density includes determining the real time occupant density based on the individual occupancy data associated with the plurality of objects. Supra claim 2
As per claim 10, Lalicki et al. teaches the method as described by claim 8, wherein controlling the operation of the at least one ultraviolet light includes controlling at least one operation property of the at least one ultraviolet light selected from the group consisting of operation time, operation duration, operation frequency, or operation strength for each ultraviolet light, supra claim 3
As per claim 12, Lalicki et al. teaches the method as described by claim 8, wherein the health information received from the health information system includes at least one scheduled event associated with an occupant and the area, supra claim 5
As per claim 13, Lalicki et al. teaches the method as described by claim 8, wherein:
the health information received from the health information system includes at least one classification selected from the group consisting of a patient class, a doctor class, a nurse class, a staff class, or a visitor class; supra claim 6, and
at least one object of the plurality of objects corresponds to a predetermined classification of the at least one classification, supra claim 6
As per claim 14, Lalicki et al. teaches the method as described by claim 8, wherein the health information received from the health information system includes at least one:
or service class indicating at least a portion of the control operation of the at least one ultraviolet light to disinfect the area based on a disease exposed to the area, supra claim 7, see also Stibich (0140-141, 0133-135, supra claim 1)

As per claim 15, Lalicki et al. teaches the non-transitory machine-readable medium comprising storing instructions that, when executed by a processor, cause a system to:
generate real time occupancy data associated with a plurality of objects detected within an area; supra claim 1
determine real time occupant density of the plurality of objects detected within the area based on health information received from a health information system and  the real time occupancy data generated by the plurality of occupancy sensors; supra claim 1
control operation of at least one ultraviolet light to disinfect the area based on health information the real time occupant density determined by the disinfection environment tracking engine, supra claim 1
As per claim 16, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein: the real time occupancy data include individual occupancy data corresponding to a presence within the area by each object of the plurality of objects detected by the plurality of occupancy sensors; supra claim 2 and
the instructions cause the system to determine the real time occupant density based on the individual occupancy data associated with the plurality of objects. Supra claim 2
As per claim 17, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein the ultraviolet light control engine controls at least one operation property of the at least one ultraviolet light selected from the group consisting of operation time, operation duration, operation frequency, or operation strength for each ultraviolet light, supra claim 3.
As per claim 19, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein the health information received from the health information system includes at least one scheduled event associated with an occupant and the area, supra claim 5
As per claim 20, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein:
the health information received from the health information system includes at least one classification selected from the group consisting of a patient class, a doctor class, a nurse class, a staff class, or a visitor class; supra claim 6
at least one object of the plurality of objects corresponds to a predetermined classification of the at least one classification, supra claim 6

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Selectively illuminating target areas for disinfecting 
       20180339073, 20170246329- Figures 11 -13, claim 1, 20070231194-clm 19

Occupant based sterilization
 20180296711, 20170246331, 20100032589, 9310088, 20150343104, 20200254125, 20170246331 
  Occupant Density
    20200348038 -0112, 0152, 0155


Disinfecting Intensity
  9358313, 8877124 , 20170151359, 20200289686. 20200179544

  Risk Mapping
   20200145447, 20200176125, 10303843, 20150234981, 20150125937 -0029, Figure 6, 20150100330-0017

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/            Patent Examiner, Art Unit 2117